DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection(s) of claims 19, 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter has been withdrawn in view of the amendment filed on 07/13/2022

Response to Arguments
Applicant’s arguments, see page 6 of the response, filed 07/13/2022, with respect to the rejection of claims 16-18, 19-22 under 35 U.S.C. 102(a)(1) as being anticipated by Reinmuth et al (US 8,792,153)/ the rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over Reinmuth et al (US 8,792,153) in view of Steimle et al (US 9,463,976)/the rejection of claim 24  under 35 U.S.C. 103 as being unpatentable over Reinmuth et al (US 8,792,153)  in view of Rivas et al (US 2017/0120242) (particularly the argument that Reinmuth does not disclose or suggest the at least one spring being subdivided into at least two spring sections by the at least one channel in accordance with its vertical extension, as recited in claim 1, because Fig. 1A of Reinmuth illustrates, at most, stator and actuator electrodes which are subdivided in a plane of the at least one insulating intermediate layer and/or of the residual insulating layer) have been fully considered and are persuasive.  The rejection(s) of claims 16-24, as set forth in the office action dated 06/20/2022, has been withdrawn. 
  Applicant's arguments filed 07/13/2022 with respect to the rejection of claim 25 under 35 U.S.C. 102(a)(1) as being anticipated by Reinmuth et al (US 8,792,153)/ the rejection(s) of claim 27-29, 30 under 35 U.S.C. 102(a)(1) as being anticipated by Reinmuth et al (US 8,792,153) have been fully considered but they are not persuasive.
 The applicants argue that Reinmuth does not disclose or suggest the claimed feature of “at least one spring being subdivided into at least two spring sections by the at least one channel in accordance with its vertical extension”, as recited in claims 25, 27. This argument is found unpersuasive because it is not in commensurate with the scope of claim 25 since the language of “at least one spring being subdivided into at least two spring sections by the at least one channel in accordance with its vertical extension” is not recited in claim 25. The rejection of claim 25 under 35 U.S.C. 102(a)(1) as being anticipated by Reinmuth et al (US 8,792,153) is maintained in this office action. 
   It is noted that claim 27 is considered to be product-by- process claim and the recitations of “manufactured according to a method including introducing at least one recess on a front side of the substrate, producing an etching pattern on a back side of the substrate, producing vertical channels on the back side of the substrate by etching the etching pattern anisotropically, and producing a cavity in the substrate by etching the etching pattern at the back side of the substrate isotropically, wherein the at least one recess on the front side of the substrate is connected to the cavity on the back side of the substrate, and at least two recesses or at least two segments of a recess are interconnected in at least one region between the front side of the substrate and the cavity, by at least one channel, so that at least one spring situated between the at least two recesses or between the at least two segments of a recess is produced, the at least one spring being subdivided into at least two spring sections by the at least one channel in accordance with its vertical extension” are considered claim language pertaining the method to produce the claimed product. Section 2113 [R-1] of the MPEP states: PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS “[Even though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) >The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
(holding “interbonded by interfusion’ to limit structure of the claimed composite and noting that terms such as “welded,” “intermixed,” “ground in place,” “press fitted,” and “etched” are capable of construction as structural limitations.) ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102 /103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE | Thus, it is the patentability of the substrate including a support and a region mechanically decoupled from the support wherein the mechanically decoupled region includes at least one component situated on it, and the mechanically decoupled region including at least one recess, which runs around at least a portion of the decoupled region, defines at least one spring/product that is in issue and not the process/method, which includes the claimed language/feature of the at least one spring being subdivided into at least two spring sections by the at least one channel in accordance with its vertical extension, by which it made. The rejection(s) of claim 27-29, 30 under 35 U.S.C. 102(a)(1) as being anticipated by Reinmuth et al (US 8,792,153) are maintained in this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


       Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinmuth et al (US 8,792,153)
  Reinmuth discloses a method for manufacturing at least one spring, using one recess 40 ina substrate 26/100, to decouple a region 46/52 mechanically from a support of the substrate (col 11, lines 25-35, fig. 2M), the method comprising:
  in a first step, introducing the one recess by anisotropically removing material to a first level/ depth (col 10, lines 24-28)
in a second step, introducing one channel 44 into the substrate, up to a second depth, by removing material isotropically at a level of the first depth (col 10, lines 30-42), and at least two recesses are interconnected by the channel (fig. 2M) and 
in one third step, extending the one recess 40 to a third depth by removing material anisotropically (col 11, lines 20-45, figs. 2L-2M)

Claim 27-29, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinmuth et al (US 8,792,153)
  It is noted that claims 27 and dependent claims 28-30 are considered to be product-by- process claims and the recitations of “manufactured according to a method including introducing at least one recess on a front side of the substrate, producing an etching pattern on a back side of the substrate, producing vertical channels on the back side of the substrate by etching the etching pattern anisotropically, and producing a cavity in the substrate by etching the etching pattern at the back side of the substrate isotropically, wherein the at least one recess on the front side of the substrate is connected to the cavity on the back side of the substrate, and at least two recesses or at least two segments of a recess are interconnected in at least one region between the front side of the substrate and the cavity, by at least one channel, so that at least one spring situated between the at least two recesses or between the at least two segments of a recess is produced, the at least one spring being subdivided into at least two spring sections by the at least one channel in accordance with its vertical extension” and “is produced according to a method including, in a first step, introducing the at least one recess by anisotropically removing material to a first depth, in at least one second step, introducing at least one channel into the substrate, up to a second depth, by removing material isotropically at a level of the first depth, and at least two recesses or at least two segments of a recess are interconnected by the at least one channel, and in at least one third step, extending the at least one recess to a third depth by removing material anisotropically” are considered claim language pertaining the method to produce the claimed product. Section 2113 [R-1] of the MPEP states: PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS “[Even though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) >The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
 (holding “interbonded by interfusion’ to limit structure of the claimed composite and noting that terms such as “welded,” “intermixed,” “ground in place,” “press fitted,” and “etched” are capable of construction as structural limitations.) ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102 /103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE | Thus, it is the patentability of the substrate including a support and a region mechanically decoupled from the support wherein the mechanically decoupled region includes at least one component situated on it, and the mechanically decoupled region including at least one recess, which runs around at least a portion of the decoupled region, defines at least one spring/product that is in issue and not the process by which it made
Reinmuth discloses a substrate, including a support 26/100 and a region 46/52, which is decoupled mechanically from a support 26/100, wherein the mechanically decoupled region 46/52 includes at least one component 48 situated on it, and the mechanically decoupled region 46/52 including at least one recess, which runs around at least a portion of the decoupled region, defines at least one spring and the at least one spring 12 is subdivided by at least one channel running parallelly to the spring, into at least two spring sections, which run parallelly to each other and are situated vertically one on top of the other (col 3, lines 10-21, col 11, lines 23-35, fig 1A, fig. 2M) Although, Reinmuth does not disclose the claimed process steps, since claims 27-30 drawn to product-by -process claims it is the product/a substrate including a support and a region mechanically decoupled from the support is the subject of the analysis. Therefore, Reimuth discloses the substrate including a support and a region mechanically decoupled from the support/structure that is the same or substantially the same as the claimed a substrate including a support and a region mechanically decoupled from the support Regarding claim 28, Reinmuth discloses an electrode finger 22/an electrical conductor, which connects the mechanically decoupled region 46/52 electrically to the support, is situated on the spring 12, between at least two recesses (col 3, lines 22-35, fig. 1A) 
Regarding claim 29, Reinmuth discloses that the one spring includes one torsion/coil, which is situated between the support and the mechanically decoupled region (col 3, lines 16-21, fig. 1A) 
 Regarding claim 30, Reinmuth discloses that the mechanically decoupled region is connected to the support by at least one spring (col 11, lines 26-32)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Reinmuth et al (US 8,792,153) as applied to claim 25 above and further in view of Kim et al (US 2015/0037597)
  The features of claim 25 are set forth in paragraph 4 above. Unlike the instant claimed invention as per claim 26, Reinmuth fails to specifically disclose the limitation of wherein the at least one second step and the at least one third step are repeated alternately, until the at least one recess is connected to the cavity of the back side of the substrate
  Kim discloses a method of manufacturing a MEMS device comprises a step of repeating an etching step alternately to achieve a high aspect ratio pattern (page 4, para 0067)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a step of repeating the step of removing material isotropically at a level of the first depth alternately in Reinmuth’s method until the at least removing material one recess is connected to the cavity of the back side of the substrate to form an etching structure having superior anisotropy as taught in Kim (page 4, para 0069- 0070)

Allowable Subject Matter
Claims 16-24 allowed.
            The reason for allowance of claims 16-24 has been discussed in paragraph 3 above.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713